—Order, Supreme Court, New York County (Jane Solomon, J.), entered April 17, 1998, which, denied defendant-appellant’s motion to vacate the default judgment entered against him on plaintiffs motion for summary judgment in lieu of the complaint, unanimously affirmed, with costs.
The motion was properly denied as appellant’s proposed defenses that the subject promissory note is not supported by consideration and was induced by fraud lacked merit. Consideration was provided by plaintiffs equity interest in the restaurant he owned with appellant and the other two defendants, and appellant’s unsubstantiated claim that the restaurant was insolvent is belied by the fact that defendants were still operating it two years after they gave plaintiff the note. Concerning appellant’s claim that the attorney who represented him and the other two defendants on the note transaction colluded with plaintiff to defraud defendants into believing that they were not personally liable on the note, the allegations in this regard are not supported by the other two defendants and do not raise a genuine issue. Concur — Nardelli, J. P., Tom, Mazzarelli, Lerner and Buckley, JJ.